Case 2:20-cv-01374-CBM-MAA Document 104-8 Filed 09/21/21 Page 1 of 18 Page ID
                                  #:813




                           Exhibit
                                    6
Case 2:20-cv-01374-CBM-MAA Document 104-8 Filed 09/21/21 Page 2 of 18 Page ID
                                  #:814




    September 3, 2021

    Via Email: maurice@pessahgroup.com
    Mr. Maurice Pessah
    Pessah Law group
    661 North Harper Avenue
    Suite 208
    West Hollywood, CA 90048

    Re: Kirkland v. Rampony, The Cool Heart, LLC, Kfir Moyal Art LLC fdba Kfir
        Moyal Art Gallery Inc., Kfir Moyal Art Gallery Inc. & Moyal; 2:20-cv-01374-
        CBM-MAA

    Dear Mr. Pessah,

    We write this letter to follow up on our telephone conversation today and your refusal
    to stipulate to a discovery extension. We received Ms. Rampony and The Cool Heart,
    LLC’s (collectively “Defendants”) discovery requests on September 1, 2021, and
    immediately reached out for an extension. This letter shall confirm our request for a 30-
    day extension to respond to Defendants’ discovery and a 60-day continuance to
    complete discovery.

    We received Defendants’ discovery requests on September 1, 2021. We have a very busy
    month of September. Additionally, September has many Jewish holidays, for which I am
    a practicing member of the religion.

    As we discussed on our telephone conversation, this case has been going on since
    February 2020. I have attached a copy of the docket to this email, and it is marked as
    Exhibit 1. I have given your clients numerous courtesies throughout this litigation. In
    fact, I held off on filing for default against both Ms. Rampony and TCH numerous times.
    I took numerous phone calls from Ms. Rampony in an attempt to resolve the case.
    Defendants’ prior counsel asked me to stipulate to vacate the default Kirkland had
    against Defendants. I agreed and we filed a stipulation which the Court granted instead
    of engaging in motion practice. (Dkt. No. 52). On May 3, 2021, Kirkland served his first
    discovery requests. At that point, Defendants were in the process of obtaining new
    counsel. Defendants asked for an extension to respond to the requests until July 13, 2021.
    The parties agreed to this extension and filed a stipulation with the Court. (Dkt. 101).
Case 2:20-cv-01374-CBM-MAA Document 104-8 Filed 09/21/21 Page 3 of 18 Page ID
                                  #:815
    Mr. Maurice Pessah
    September 3, 2021
    Page 2


    Kirkland gave Defendants numerous courtesies and is now only asking for a 30-day
    extension to respond to Defendants’ discovery requests and a 60-day continuance to
    complete discovery now that Defendants are represented by counsel.

    On March 5, 2021, Kirkland’s counsel filed a change of address form with the Court.
    (Dkt. No. 71). Prior counsel had previously agreed to electronic service. On July 13, 2021,
    Defendants served their discovery responses by mail only to Kirkland’s counsel’s prior
    office. Kirkland’s counsel did not receive the responses until a few weeks later because
    they were unaware of the delivery to the prior address.

    Defendants’ counsel should also be aware that they are the fourth law firm to represent
    the Defendants in this matter and should consult the previous attorneys’ files in order to
    understand why there have been delays in discovery.

    Please let us know if you would be agreeable to a 30-day extension to respond to
    Defendants’ discovery request and 60-day continuance to complete discovery. We
    request the new discovery response date as November 1, 2021, and discovery cut-off as
    December 1, 2021. Please let us know when you are available to meet and confer next
    Wednesday or Thursday afternoon. If you do not agree to an extension, we will be
    forced to file a motion seeking an extension and continuance from the Court.




    Sincerely,

    SRIPLAW




    Jonah A. Grossbardt

    JAG/jcj

    cc:       Ms. Summer Benson
              Mr. Volodymyr Usov
              Ms. Jamie James
              Mr. Mathew Rollin
Case 2:20-cv-01374-CBM-MAA Document 104-8 Filed 09/21/21 Page 4 of 18 Page ID
                                  #:816




                   EXHIBIT 1
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document
                                          CM/ECF104-8       Filed
                                                 - California Central09/21/21
                                                                      District   Page 5 of 18 Page ID
                                              #:817                          ACCO,(MAAx),AO121,DISCOVERY

                          UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                  CIVIL DOCKET FOR CASE #: 2:20-cv-01374-CBM-MAA


 Douglas Kirkland v. Nausicaa Rampony et al                                         Date Filed: 02/11/2020
 Assigned to: Judge Consuelo B. Marshall                                            Jury Demand: Plaintiff
 Referred to: Magistrate Judge Maria A. Audero                                      Nature of Suit: 820 Copyright
 Cause: 17:501 Copyright Infringement                                               Jurisdiction: Federal Question
 Plaintiff
 Douglas Kirkland                                                     represented by Jonah Adam Grossbardt
                                                                                     SRIPLAW
                                                                                     8730 Wilshire Boulevard Suite 350
                                                                                     Beverly Hills, CA 90211
                                                                                     323-364-6565
                                                                                     Fax: 561-404-4353
                                                                                     Email: jonah.grossbardt@sriplaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 Nausicaa Rampony                                                     represented by Lauren Michel Lookofsky
 9663 Santa Monica Boulevard, Suite 1150                                             Kermisch and Paletz LLP
 Beverly Hills, CA 90210                                                             12711 Ventura Boulevard Suite 200
                                                                                     Studio City, CA 91604
                                                                                     818-478-1043
                                                                                     Fax: 818-478-1047
                                                                                     Email: lauren@kpsclaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Mary Lu
                                                                                    Mary Lu Law
                                                                                    2355 Westwood Boulevard Suite 620
                                                                                    Los Angeles, CA 90064
                                                                                    213-293-2003
                                                                                    Email: maryluattorney@gmail.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Patsy Y Barron Martinez
                                                                                    Kermisch and Paletz LLP
                                                                                    12711 Ventura Boulevard, Suite 200
                                                                                    Studio City, CA 91604
                                                                                    818-478-1043
                                                                                    Fax: 818-478-1047
                                                                                    Email: patsy@kpsclaw.com
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                                    1/14
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document
                                          CM/ECF104-8       Filed
                                                 - California Central09/21/21
                                                                      District Page 6 of 18 Page ID
                                              #:818               LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Maurice David Pessah
                                                                                    Pessah Law Group PC
                                                                                    661 North Harper Avenue
                                                                                    Los Angeles, CA 90048
                                                                                    310-772-2261
                                                                                    Fax: 310-247-0507
                                                                                    Email: maurice@pessahgroup.com
                                                                                    ATTORNEY TO BE NOTICED
 Defendant
 The Cool Heart, LLC                                                  represented by Lauren Michel Lookofsky
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Patsy Y Barron Martinez
                                                                                    (See above for address)
                                                                                    TERMINATED: 06/16/2021
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Mary Lu
                                                                                    (See above for address)
                                                                                    TERMINATED: 06/16/2021
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Maurice David Pessah
                                                                                    (See above for address)
                                                                                    ATTORNEY TO BE NOTICED
 Defendant
 Kfir Moyal                                                           represented by Kfir Moyal
                                                                                     729 NW 47th Street
                                                                                     Miami, FL 33127
                                                                                     404-966-1036
                                                                                     PRO SE

                                                                                    Mark P Meuser
                                                                                    Dhillon Law Group Inc
                                                                                    290 North Hudson Avenue 411E
                                                                                    Pasadena, CA 91101
                                                                                    415-433-1700
                                                                                    Fax: 415-520-6593
                                                                                    Email: mmeuser@dhillonlaw.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

 Defendant
 Kfir Moyal Art Gallery Inc.
 TERMINATED: 12/15/2020

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                              2/14
      Case 2:20-cv-01374-CBM-MAA Document
9/3/2021                             CM/ECF104-8       Filed
                                            - California Central09/21/21
                                                                 District Page 7 of 18 Page ID
 Defendant                               #:819
 Kfir Moyal Art LLC
 TERMINATED: 12/15/2020
 formerly doing business as
 Kfir Moyal Art Gallery Inc.


  Date Filed             #     Docket Text
  02/11/2020              1 COMPLAINT Receipt No: 0973-25305181 - Fee: $400, filed by Plaintiff Douglas
                            Kirkland. (Attachments: # 1 Exhibit 1 - KMAGI Infringement, # 2 Exhibit 2 - KMAGI
                            Default Judgment, # 3 Exhibit 3 - Infringement) (Attorney Jonah Adam Grossbardt added
                            to party Douglas Kirkland(pty:pla))(Grossbardt, Jonah) (Entered: 02/11/2020)
  02/11/2020              2 CIVIL COVER SHEET filed by Plaintiff Douglas Kirkland. (Grossbardt, Jonah)
                            (Entered: 02/11/2020)
  02/11/2020              3 REPORT ON THE FILING OF AN ACTION regarding a copyright (Initial Notification)
                            filed by Douglas Kirkland. (Grossbardt, Jonah) (Entered: 02/11/2020)
  02/11/2020              4 CERTIFICATE of Interested Parties filed by Plaintiff Douglas Kirkland, (Grossbardt,
                            Jonah) (Entered: 02/11/2020)
  02/11/2020              5 CORPORATE DISCLOSURE STATEMENT filed by Plaintiff Douglas Kirkland
                            (Grossbardt, Jonah) (Entered: 02/11/2020)
  02/11/2020              6 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening), 1
                            filed by Plaintiff Douglas Kirkland. (Grossbardt, Jonah) (Entered: 02/11/2020)
  02/11/2020              7 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening), 1
                            filed by Plaintiff Douglas Kirkland. (Grossbardt, Jonah) (Entered: 02/11/2020)
  02/11/2020              8 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening), 1
                            filed by Plaintiff Douglas Kirkland. (Grossbardt, Jonah) (Entered: 02/11/2020)
  02/11/2020              9 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening), 1
                            filed by Plaintiff Douglas Kirkland. (Grossbardt, Jonah) (Entered: 02/11/2020)
  02/11/2020             10 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening), 1
                            filed by Plaintiff Douglas Kirkland. (Grossbardt, Jonah) (Entered: 02/11/2020)
  02/12/2020             11 NOTICE OF ASSIGNMENT to District Judge Consuelo B. Marshall and Magistrate
                            Judge Maria A. Audero. (ghap) (Entered: 02/12/2020)
  02/12/2020             12 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening), 1 as to
                            Defendant Nausicaa Rampony. (ghap) (Entered: 02/12/2020)
  02/12/2020             13 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening), 1 as to
                            Defendant The Cool Heart, LLC. (ghap) (Entered: 02/12/2020)
  02/12/2020             14 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening), 1 as to
                            Defendant Kfir Moyal. (ghap) (Entered: 02/12/2020)
  02/12/2020             15 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening), 1 as to
                            Defendant Kfir Moyal Art Gallery Inc. (ghap) (Entered: 02/12/2020)
  02/12/2020             16 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening), 1 as to
                            Defendant Kfir Moyal Art LLC. (ghap) (Entered: 02/12/2020)
  02/13/2020             17 STANDING ORDER upon filing of the complaint by Judge Consuelo B. Marshall.
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                           3/14
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document      CM/ECF104-8       Filed
                                                           - California Central09/21/21
                                                                                District Page 8 of 18 Page ID
                                                        #:820
                         READ THIS ORDER CAREFULLY. It controls this case and may differ in some respects
                         from the Local Rules. (ys) (Entered: 02/13/2020)
  02/14/2020             18 NOTICE OF MOTION AND MOTION for Preliminary Injunction . Motion filed by
                            Plaintiff Douglas Kirkland. Motion set for hearing on 3/17/2020 at 10:00 AM before
                            Judge Consuelo B. Marshall. (Attachments: # 1 Memorandum, # 2 Declaration Jonah
                            Grossbardt, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Declaration Douglas
                            Kirkland, # 7 Proposed Order) (Grossbardt, Jonah) (Entered: 02/14/2020)
  02/19/2020             19 NOTICE of Related Case(s) filed by Plaintiff Douglas Kirkland. Related Case(s): 2:20-
                            mc-00016 (CACD) and 1:19-cv-20293 (FLSD) 1:19-cv- (Grossbardt, Jonah) (Entered:
                            02/19/2020)
  02/25/2020             20 DECLARATION of Douglas Kirkland Supplemental Declaration in Support of NOTICE
                            OF MOTION AND MOTION for Preliminary Injunction . Motion 18 filed by Plaintiff
                            Douglas Kirkland. (Attachments: # 1 Exhibit Registration Certificate)(Grossbardt, Jonah)
                            (Entered: 02/25/2020)
  02/25/2020             21 First AMENDED COMPLAINT against Defendants All Defendants amending
                            Complaint (Attorney Civil Case Opening), 1 , filed by Plaintiff Douglas Kirkland
                            (Attachments: # 1 Exhibit 1 - Registration Certificate, # 2 Exhibit 2 - KMAGI
                            Infringement, # 3 Exhibit 3 - KMAGI Default Judgment, # 4 Exhibit 4 - Cool Heart
                            Infringement)(Grossbardt, Jonah) (Entered: 02/25/2020)
  03/03/2020             22 MINUTES IN CHAMBERS ORDER RE PLAINTIFF'S MOTION FOR
                            PRELIMINARY INJUNCTION, 18 by Judge Consuelo B. Marshall: The Motion is
                            DENIED WITHOUT PREJUDICE. See order for details. (shb) (Entered: 03/04/2020)
  03/11/2020             23 PROOF OF SERVICE Executed by Plaintiff Douglas Kirkland, upon Defendant Kfir
                            Moyal Art LLC served on 3/10/2020, answer due 3/31/2020. Service of the Summons
                            and Complaint were executed upon Rey Fries, Authorized agent of Registered Agent
                            Brian Przystup & Associates LLC in compliance with Federal Rules of Civil Procedure
                            by personal service.Original Summons NOT returned. (Grossbardt, Jonah) (Entered:
                            03/11/2020)
  03/11/2020             24 PROOF OF SERVICE Executed by Plaintiff Douglas Kirkland, upon Defendant Kfir
                            Moyal Art Gallery Inc. served on 3/10/2020, answer due 3/31/2020. Service of the
                            Summons and Complaint were executed upon Rey Fries, Authorized agent of Registered
                            Agent Brian Przystup & Associates LLC in compliance with Federal Rules of Civil
                            Procedure by personal service.Original Summons NOT returned. (Grossbardt, Jonah)
                            (Entered: 03/11/2020)
  03/11/2020             25 PROOF OF SERVICE Executed by Plaintiff Douglas Kirkland, upon Defendant
                            Nausicaa Rampony served on 2/13/2020, answer due 3/5/2020. Service of the Summons
                            and Complaint were executed upon Nausicaa Rampony - Self in compliance with Federal
                            Rules of Civil Procedure by personal service.Original Summons returned. (Grossbardt,
                            Jonah) (Entered: 03/11/2020)
  03/11/2020             26 PROOF OF SERVICE Executed by Plaintiff Douglas Kirkland, upon Defendant The
                            Cool Heart, LLC served on 2/13/2020, answer due 3/5/2020. Service of the Summons
                            and Complaint were executed upon Nausicaa Rampony, Registered Agent and Owner of
                            The Cool Heart, LLC in compliance with Federal Rules of Civil Procedure by personal
                            service.Original Summons returned. (Grossbardt, Jonah) (Entered: 03/11/2020)
  05/15/2020             27 NOTICE OF MOTION AND MOTION for Clerk to Enter Default against Defendant The
                            Cool Heart, LLC filed by Plaintiff Douglas Kirkland. (Attachments: # 1 Declaration of
                            Jonah Grossbardt) (Grossbardt, Jonah) (Entered: 05/15/2020)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                             4/14
       Case 2:20-cv-01374-CBM-MAA Document
9/3/2021                                      CM/ECF104-8        Filed
                                                      - California Central09/21/21
                                                                           District Page 9 of 18 Page ID
  05/15/2020                                      #:821
                 28 NOTICE OF MOTION AND MOTION for Clerk to Enter Default against Defendant
                     Nausicaa Rampony filed by Plaintiff Douglas Kirkland. (Attachments: # 1 Declaration of
                     Jonah Grossbardt) (Grossbardt, Jonah) (Entered: 05/15/2020)
  05/15/2020             29 NOTICE OF MOTION AND MOTION for Clerk to Enter Default against Defendant
                            Kfir Moyal Art Gallery Inc. filed by Plaintiff Douglas Kirkland. (Attachments: # 1
                            Declaration of Jonah Grossbardt) (Grossbardt, Jonah) (Entered: 05/15/2020)
  05/15/2020             30 NOTICE OF MOTION AND MOTION for Clerk to Enter Default against Defendant
                            Kfir Moyal Art LLC filed by Plaintiff Douglas Kirkland. (Attachments: # 1 Declaration
                            of Jonah Grossbardt) (Grossbardt, Jonah) (Entered: 05/15/2020)
  05/18/2020             31 DEFAULT BY CLERK F.R.Civ.P.55(a) as to The Cool Heart, LLC (bm) (Entered:
                            05/18/2020)
  05/18/2020             32 DEFAULT BY CLERK F.R.Civ.P.55(a) as to Nausicaa Rampony (bm) (Entered:
                            05/18/2020)
  05/18/2020             33 DEFAULT BY CLERK F.R.Civ.P.55(a) as to Kfir Moyal Art Gallery Inc. (bm) (Entered:
                            05/18/2020)
  05/18/2020             34 DEFAULT BY CLERK F.R.Civ.P.55(a) as to Kfir Moyal Art LLC (bm) (Entered:
                            05/18/2020)
  06/08/2020             35 EX PARTE APPLICATION for Extension of Time to File Return of Service filed by
                            Plaintiff Douglas Kirkland. (Attachments: # 1 Memorandum, # 2 Declaration of Jonah A.
                            Grossbardt, # 3 Exhibit 1, # 4 Proposed Order) (Grossbardt, Jonah) (Entered: 06/08/2020)
  06/08/2020             36 EX PARTE APPLICATION for Order for Alternative Service filed by Plaintiff Douglas
                            Kirkland. (Attachments: # 1 Memorandum, # 2 Declaration of Jonah A. Grossbardt, # 3
                            Exhibit 1 of Jonah A. Grossbardt's Declaration, # 4 Proposed Order) (Grossbardt, Jonah)
                            (Entered: 06/08/2020)
  06/09/2020             37 MINUTES (IN CHAMBERS) ORDER RE PLAINTIFF'S EX PARTE APPLICATION
                            FOR EXTENSION OF TIME TO SERVE SUMMONS AND COMPLAINT; AND
                            PLAINTIFF'S EX PARTE FOR ALTERNATE SERVICE OF PROCESS by Judge
                            Consuelo B. Marshall: Plaintiff's Applications are GRANTED as follows: 1. The Court
                            continues the deadline for Plaintiff to serve Defendant Kfir Mayal with the summons and
                            complaint to June 26, 2020, and 2. Plaintiff may serve the summons and complaint on
                            Defendant Kfir Moyal by alternative service through certified mail return receipt request.
                            Plaintiff's Application are otherwise denied without prejudice to Plaintiff requesting
                            additional time for service of the summons and complaint and alternative method of
                            service with food cause showing. (shb) (Entered: 06/09/2020)
  06/15/2020             38 NOTICE of Alternate Service filed by Plaintiff Douglas Kirkland. (Attachments: # 1
                            Declaration of Jamie James)(Grossbardt, Jonah) (Entered: 06/15/2020)
  07/15/2020             39 NOTICE OF MOTION AND MOTION for Clerk to Enter Default against Defendant
                            Kfir Moyal filed by Plaintiff Douglas Kirkland. (Attachments: # 1 Declaration of Jonah
                            A. Grossbardt, # 2 Exhibit A of Jonah A. Grossbardt's Declaration) (Grossbardt, Jonah)
                            (Entered: 07/15/2020)
  07/16/2020             40 DEFAULT BY CLERK F.R.Civ.P.55(a) as to KFIR MOYAL (shb) (Entered: 07/16/2020)
  08/25/2020             41 APPLICATION for Default Judgment against Defendants Nausicaa Rampony, The Cool
                            Heart, LLC, Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc., Kfir Moyal Art
                            Gallery Inc., Kfir Moyal filed by Plaintiff Douglas Kirkland. Application set for hearing
                            on 9/22/2020 at 10:00 AM before Judge Consuelo B. Marshall. (Attachments: # 1 Exhibit
                            A, # 2 Exhibit B, # 3 Exhibit C, # 4 Declaration of Jonah A. Grossbardt, # 5 Exhibit 1 of
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                              5/14
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document           104-8
                                                    CM/ECF           Filed
                                                           - California      09/21/21
                                                                        Central District Page 10 of 18 Page ID
                                                        #:822
                         Jonah A. Grossbardt's Declaration, # 6 Exhibit 2 of Jonah A. Grossbardt's Declaration, #
                         7 Exhibit 3 of Jonah A. Grossbardt's Declaration, # 8 Exhibit 4 of Jonah A. Grossbardt's
                         Declaration, # 9 Exhibit 5 of Jonah A. Grossbardt's Declaration, # 10 Exhibit 6 of Jonah
                         A. Grossbardt's Declaration, # 11 Declaration of Douglas Kirkland, # 12 Exhibit 1 of
                         Douglas Kirkland's Declaration, # 13 Exhibit 2 of Douglas Kirkland's Declaration, # 14
                         Proposed Order) (Grossbardt, Jonah) (Entered: 08/25/2020)
  09/18/2020             42 MINUTE IN CHAMBERS - ORDER AND NOTICE TO ALL PARTIES by Judge
                            Consuelo B. Marshall: Counsel are hereby notified that the above matter is set on the
                            Court's calendar for a Telephonic hearing re Plaintiff's application for default judgment
                            41 on September 22, 2020 at 10:00 a.m. Counsel should use a land line and handset from
                            a quiet location, no speaker phone. Wait on the line until your case is called, while you
                            are waiting, please mute your phone as the Court can hear all the noise in the background.
                            The call in number will be given to the parties one day before the hearing. IT IS SO
                            ORDERED. (shb) (Entered: 09/18/2020)
  09/22/2020             43 MINUTES OF TELEPHONIC HEARING RE PLAINTIFF'S APPLICATION FOR
                            DEFAULT JUDGMENT BY COURT AGAINST DEFENDANTS 41 -IN CHAMBERS
                            held before Judge Consuelo B. Marshall: The case is called off the record and counsel
                            state their appearance. Plaintiff and Defendants are present via telephone. Defendants
                            inform the clerk that they intend to file a motion to set aside the default. The hearing re
                            plaintiff's application for default will be continued to November 10, 2020 at 10:00 a.m.
                            and parties are given a hearing date of November 10, 2020 at 10:00 a.m. for the motion to
                            set aside the default. Plaintiffs counsel reminded the clerk that there is no counsel for the
                            business/companies. Defendants are informed of the Pro Se Clinic that is now available
                            for litigants representing themselves. It offers information and guidance. The Los
                            Angeles Clinic operates by appointment only. You may schedule an appointment either
                            by calling the clinic or by using an internet portal. For more information call the Clinic
                            inLos Angeles at 213-385-2977 ext. 270 or you can submit an internet request at the
                            following site: http://prose.cacd.uscourts.gov/los-angeles In Riverside call the Clinic at
                            951-682-7968 or the Santa Ana Clinic at 714-541-1010 x 222.IT IS SO IT IS
                            ORDERED. Court Reporter: NOT REPORTED. (shb) (Entered: 09/22/2020)
  09/22/2020             44 AMENDED MINUTES OF TELEPHONIC HEARING RE PLAINTIFF'S
                            APPLICATION FOR DEFAULT JUDGMENT BY COURT AGAINST DEFENDANTS
                            41 -IN CHAMBERS held before Judge Consuelo B. Marshall: The case is called off the
                            record and counsel state their appearance. Plaintiff a nd Defendants are present via
                            telephone. Defendants inform the clerk that they intend to file a motion to set aside the
                            default. The hearing re plaintiff's application for default will be continued to November
                            10, 2020 at 10:00 a.m. and parties are given a hearing date of November 10, 2020 at
                            10:00 a.m. for the motion to set aside the default. Plaintiffs counsel reminded the clerk
                            that there is no counsel for the business/companies. Defendants are informed of the Pro
                            Se Clinic that is n ow available for litigants representing themselves. It offers information
                            and guidance. The Los Angeles Clinic operates by appointment only. You may schedule
                            an appointment either by calling the clinic or by using an internet portal. For more inform
                            ation call the Clinic in Los Angeles at 213-385-2977 ext. 270 or you can submit an
                            internet request at the following site:http://prose.cacd.uscourts.gov/los-angeles In
                            Riverside call the Clinic at 951-682-7968 or the Santa Ana Clinic at 714-541-1010x222.
                            IT IS SO ORDERED. (shb) (Entered: 09/22/2020)
  10/20/2020             45 Mail Returned addressed to Nausicaa Rampony re Minutes of In Chambers
                            Order/Directive - no proceeding held, 44 (shb) (Entered: 10/20/2020)
  10/20/2020             46 REQUEST 30 DAY CONTINUANCE OF ALL PROCEEDINGS RETAIN COUNSEL
                            filed by Defendant Kfir Moyal. (shb) (Entered: 10/21/2020)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                                6/14
      Case 2:20-cv-01374-CBM-MAA Document
9/3/2021                                         104-8
                                            CM/ECF           Filed
                                                   - California      09/21/21
                                                                Central District Page 11 of 18 Page ID
  10/21/2020                                    #:823
                47 Notice of Appearance or Withdrawal of Counsel: for attorney Mary Lu counsel for
                    Defendant Nausicaa Rampony. Adding Mary Lu, Esq. as counsel of record for
                    NAUSICAA RAMPONY for the reason indicated in the G-123 Notice. Filed by
                    Defendant NAUSICAA RAMPONY. (Attorney Mary Lu added to party Nausicaa
                    Rampony(pty:dft))(Lu, Mary) (Entered: 10/21/2020)
  10/21/2020             48 Notice of Appearance or Withdrawal of Counsel: for attorney Mary Lu counsel for
                            Defendant Nausicaa Rampony. Adding PATSY BARRON as counsel of record for
                            NAUSICAA RAMPONY for the reason indicated in the G-123 Notice. Filed by
                            Defendant NAUSICAA RAMPONY. (Lu, Mary) (Entered: 10/21/2020)
  10/22/2020             49 MINUTES IN CHAMBERS - ORDER RE: DEFENDANT KFIR MOYAL'S REQUEST
                            FOR 30-DAY CONTINUANCE OF ALL PROCEEDINGS 46 by Judge Consuelo B.
                            Marshall. Defendant Moyal's Request is GRANTED and the hearing on Plaintiffs
                            Application for Default Judgment is continued from November 10, 2020 to December 15,
                            2020 at 10:00 a.m. Defendants' motion to set aside ent1y of default shall be filed no later
                            than November 24. 2020. Plaintiff'S response shall be filed no later than December 1.
                            2020. See minute order for further details. (lom) (Entered: 10/22/2020)
  10/23/2020             50 NOTICE of Change of address Changing Defendants address to 729 NW 47th Street,
                            Miami, FL 33127. Filed by Defendant Kfir Moyal. (shb) (Entered: 10/27/2020)
  11/19/2020             51 STIPULATION for Order SET ASIDE DEFAULT, STIPULATION for Default against
                            DEFENDANT Nausicaa Rampony filed by DEFENDANT Nausicaa Rampony.(Lu,
                            Mary) (Entered: 11/19/2020)
  11/20/2020             52 MINUTE IN CHAMBERS ORDER RE: STIPULATION TO SET ASIDE ENTRY OF
                            DEFAULT AND PLAINTIFF'S APPLICATION FOR DEFAULT JUDGMENT by Judge
                            Consuelo B. Marshall: The matter before the Court is the Stipulation to set aside the entry
                            of default by clerk signed by Plaintiff and Defendants Nausicaa Rampony and The Cool
                            Heart LLC 51 . The Stipulation is GRANTED and the clerk's entry of default as to
                            Defendants Nausicaa Rampony and The Cool Heart, LLC is SET ASIDE. In light of the
                            Stipulation, Plaintiff's Application for default judgment 41 is denied as to Defendant
                            Nausica Rampony and The Cool Heart, LLC. Accordingly, Defendants Kfir Moyal, Kfir
                            Moyal Art Gallery Inc and Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc Kfit
                            shall file a motion to set aside entry of default or a stipulation to set aside the clerk's entry
                            of default no later than November 24, 2020. The Application for default judgment as to
                            these defendants remains on calendar for December 15, 2020 at 10:00 a.m. A failure to
                            file a motion or stipulation to set aside the clerk's entry of default as to these defendants
                            by November 24, 2020, shall result in default judgment in favor of plaintiff and against
                            defendants Kfir Moyal, Kfir Moyal Art Gallery Inc. and Kfir Moyal Art LLC fdba Kfir
                            Moyal Art Gallery Inc Kfir. IT IS SO ORDERED. See order for further details. (shb)
                            (Entered: 11/23/2020)
  12/15/2020             53 MINUTES OF TELEPHONIC HEARING RE PLAINTIFF'S APPLICATION FOR
                            DEFAULT JUDGMENT AGAINST DEFENDANTS NAUSICAA RAMPONY, THE
                            COOL HEART, LLC., KFIR MOYAL, KFIR MOYAL ART GALLERY, INC.,, KFIR
                            MOYAL ART LLC., 41 taking under submission 41 APPLICATION for Default
                            Judgment Hearing held before Judge Consuelo B. Marshall: Defendants Ramony and The
                            Cool Heart, LLC inform the Clerk that a stipulated agreement has been reached and an
                            answer will be filed with the Court. Counsel and the parties are informed that the Court
                            will take the matter under submission. A written order will issue. (see document for
                            further details) Court Reporter: Not Reported. (bm) (Entered: 12/15/2020)
  12/15/2020             54 ANSWER to Amended Complaint/Petition, 21 filed by DEFENDANT Nausicaa
                            Rampony.(Lu, Mary) (Entered: 12/15/2020)

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                                    7/14
      Case 2:20-cv-01374-CBM-MAA Document
9/3/2021                                         104-8
                                            CM/ECF           Filed
                                                   - California      09/21/21
                                                                Central District Page 12 of 18 Page ID
  12/15/2020                                    #:824
                55 ANSWER to Amended Complaint/Petition, 21 filed by DEFENDANT The Cool Heart,
                    LLC.(Attorney Mary Lu added to party The Cool Heart, LLC(pty:dft))(Lu, Mary)
                    (Entered: 12/15/2020)
  12/15/2020             63 DEFAULT JUDGMENT BY COURT AS TO DEFENDANTS KFIR MOYAL ART
                            GALLERY INC. AND KFIR MOYAL ART LLC FDBA KFIR MOYAL ART
                            GALLERY INC. ONLY by Judge Consuelo B. Marshall. Consistent with the Court's
                            Order re: Plaintiff's Application for Default Judgment By Court, default judgment is
                            entered against Defendants Kfir Moyal Art Gallery Inc., and Kfir Moyal Art LLC fdba
                            Kfir Moyal Art Gallery Inc. and in favor of Plaintiff in the amount of $150,000 in
                            statutory damages, $6,600 in attorneys' fees, and $1,191.08 in costs. (iv) (Entered:
                            12/18/2020)
  12/16/2020             56 MINUTE ORDER IN CHAMBERS- ORDER RE: PLAINTIFF'S APPLICATION FOR
                            DEFAULT JUDGMENT AND AUTOMATIC STAY AS TO DEFENDANT KFIR
                            MOYAL by Judge Consuelo B. Marshall: Accordingly, this action is automatically stayed
                            as to Defendant Kfir Moyal. There is no information before the Court regarding a petition
                            for bankruptcy filed as to Defendants Kfir Moyal Alt Gallery Inc. and Kfir Moyal Alt
                            LLC fdba Kfir Moyal Alt Gallery Inc., who have not appeared in this action.
                            Accordingly, a written order will be issued on Plaintiff's Application for Default
                            Judgment as to Defendants Kfir Moyal, Kfir Moyal Alt Gallery Inc. and Kfir Moyal Alt
                            LLC fdba Kfir Moyal Alt Gallery Inc. (see document for further details) (bm) (Entered:
                            12/16/2020)
  12/16/2020             57 ORDER RE: PLAINTIFF'S APPLICATION FOR DEFAULT JUDGMENT BY COURT
                            by Judge Consuelo B. Marshall granting 41 APPLICATION for Default Judgment:
                            Accordingly, the Court GRANTS Plaintiff's Application as to Defendants Kfir Moyal Art
                            Gallery Inc., and Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc., and orders
                            default judgment be entered against Defendants Kfir Moyal Art Gallery Inc., and Kfir
                            Moyal Art LLC fdba Kfir Moyal Art Gallery Inc. and in favor of Plaintiff in the amount
                            of $150,000 in statutory damages, $6,600 in attorneys' fees, and $1,191.08 in costs. (see
                            document for further details) (bm) (Entered: 12/16/2020)
  12/17/2020             58 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Answer
                            55 . The following error(s) was/were found: Local Rule 7.1-1 No Notice of Interested
                            Parties and/or no copies. In response to this notice, the Court may: (1) order an amended
                            or correct document to be filed; (2) order the document stricken; or (3) take other action
                            as the Court deems appropriate. You need not take any action in response to this notice
                            unless and until the Court directs you to do so. (bm) (Entered: 12/17/2020)
  12/17/2020             59 CERTIFICATION AND NOTICE OF INTERESTED PARTIES of Interested Parties
                            filed by DEFENDANT The Cool Heart, LLC, identifying COOL HEART, LLC. (Lu,
                            Mary) (Entered: 12/17/2020)
  12/17/2020             60 CERTIFICATION AND NOTICE OF INTERESTED PARTIES of Interested Parties
                            filed by DEFENDANT Nausicaa Rampony, identifying NAUSICAA RAMPONY. (Lu,
                            Mary) (Entered: 12/17/2020)
  12/17/2020             61 AMENDED CERTIFICATION AND NOTICE OF INTERESTED PARTIES of
                            Interested Parties filed by DEFENDANT The Cool Heart, LLC, identifying COOL
                            HEART, LLC. (Lu, Mary) (Entered: 12/17/2020)
  12/17/2020             62 AMENDED CERTIFICATION AND NOTICE OF INTERESTED PARTIES of
                            Interested Parties filed by DEFENDANT Nausicaa Rampony, identifying NAUSICAA
                            RAMPONY. (Lu, Mary) (Entered: 12/17/2020)
  12/17/2020             64 AMENDED DEFAULT JUDGMENT BY COURT AS TO DEFENDANTS KFIR

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                             8/14
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document            104-8
                                                     CM/ECF           Filed
                                                            - California      09/21/21
                                                                         Central District Page 13 of 18 Page ID
                                                         #:825
                         MOYAL ART GALLERY INC. AND KFIR MOYAL ART LLC FDBA KFIR MOYAL
                         ART GALLERY INC. ONLY by Judge Consuelo B. Marshall. Consistent with the
                         Court's Order re: Plaintiffs Application for Default Judgment By Court, default judgment
                         is entered against Defendants Kfir Moyal Art Gallery Inc., and Kfir Moyal Art LLC fdba
                         Kfir Moyal Art Gallery Inc. and in favor of Plaintiff in the amount of $150,000 in
                         statutory damages, $6,600 in attorneys' fees, and $1,191.08 in costs. (iv) (Entered:
                         12/18/2020)
  12/23/2020             65 NOTICE OF FILING BANKRUPTCY filed by Defendant Kfir Moyal, Bankruptcy Court
                            case number 20-22770-LMI. (shb) (Entered: 01/05/2021)
  01/28/2021             66 NOTICE OF FILING DISMISSAL OF BANKRUPTCY PROCEEDING
                            CONCERNING DEFENDANT KFIR MOYAL filed by Plaintiff Douglas Kirkland.
                            (Attachments: # 1 Order Dismissing Defendant Kfir Moyal's Bankruptcy)(Grossbardt,
                            Jonah) (Entered: 01/28/2021)
  02/02/2021             67 MINUTE ORDER IN CHAMBERS - ORDER RE: NOTICE OF ORDER DISMISSING
                            BANKRUPTCY PROCEEDINGS AS TO DEFENDANT KFIR MOYAL AND
                            PLAINTIFF'S APPLICATION FOR DEFAULT JUDGMENT by Judge Consuelo B.
                            Marshall. On January 28, 2021, Plaintiff filed a notice of a January 13, 2021 order issued
                            by the United States Bankruptcy Court for the Southern District of Florida dismissing
                            Kfir Moyal's bankruptcy case, Case No. 20-22770. (Dkt. No. 66 .) Accordingly, the
                            automatic stay as to Defendant Kfir Moyal is no longer in effect, and the stay is therefore
                            lifted. Still pending before this Court is Plaintiff's Application for Default Judgment as to
                            Defendant Kfir Moyal. Prior to the automatic stay, Defendant Kfir Moyal did not file an
                            opposition to the Application for Default Judgment or a motion to set aside the clerks
                            entry of default. Therefore, the Court sets the following dates: 1. Defendant Kfir Moyal
                            shall file a written opposition to the Application for Default Judgment or a motion to set
                            aside the clerks entry of default no later than February 12, 2021; 2. Plaintiff's reply shall
                            be filed no later than February 19, 2021; and 3. The hearing on Plaintiff's Application for
                            Default Judgment as to Defendant Kfir Moyal is set for March 9, 2021 at 10:00 a.m.
                            (lom) (Entered: 02/03/2021)
  02/11/2021             68 NOTICE OF DISCREPANCY AND ORDER: by Judge Consuelo B. Marshall,
                            ORDERING Letter from Kfir Moyal Dated 2/11/2021 submitted by Defendant Kfir
                            Moyal received on February 11, 2021 is not to be filed but instead rejected. Denial based
                            on: Local Rule 83-2.5 No letters to the judge. To the extent Moyal seeks more time to
                            respond to the Application for Default Judgment, his request is denied because he has
                            already been given over 5 months to file an opposition since the original September 1,
                            2020 deadline to respond to the Application. (Attachments: # 1 part 2, # 2 part 3) (shb)
                            (Entered: 02/11/2021)
  02/12/2021             69 NOTICE OF RETAINING COUNSEL filed by Defendant Kfir Moyal. (Attachments: # 1
                            Part 2)(shb) (Entered: 02/16/2021)
  02/16/2021             70 MINUTE IN CHAMBERS ORDER RE DEFENDANT KFIR MOYAL;S NOTICE OF
                            RETAINING COUNSEL, 69 by Judge Consuelo B. Marshall: The Court has reviewed
                            the notice from Defendant Kfir Moyal regarding retaining counsel. Counsel shall file a
                            proper substitution of counsel form and file any requests counsel deems necessary inthis
                            action. IT IS SO ORDERED. (shb) (Entered: 02/17/2021)
  03/05/2021             71 NOTICE of Change of address by Jonah Adam Grossbardt attorney for Plaintiff Douglas
                            Kirkland. Changing attorneys address to 8730 Wilshire Boulevard Suite 350, Beverly
                            Hills, California 90211. Filed by Plaintiff Douglas Kirkland. (Grossbardt, Jonah)
                            (Entered: 03/05/2021)
  03/08/2021             72 MINUTE IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES by Judge
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                                 9/14
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document             104-8
                                                      CM/ECF           Filed
                                                             - California      09/21/21
                                                                          Central District Page 14 of 18 Page ID
                                                          #:826
                         Consuelo B. Marshall: Counsel are hereby notified that the Plaintiff's application for
                         default judgment as to Kfir Moyal 67 is set for March 9, 2021, and will be heard by
                         telephone. The parties will be given the call in numbers by email 1 day before the hearing
                         date. Parties are instructed to use a telephone land line only and use a handset from a
                         quiet location; no cell phones; no speaker phone. Be available on the line for at least 15
                         minutes before the time scheduled for the hearing and wait until the Court calls your case.
                         IT IS SO ORDERED. See order for further details. (shb) (Entered: 03/08/2021)
  03/09/2021             73 Notice of Appearance or Withdrawal of Counsel: for attorney Mark P. Meuser counsel for
                            Defendant Kfir Moyal. Adding Mark Philip Meuser as counsel of record for Defendant
                            Kirf Moyal for the reason indicated in the G-123 Notice. Filed by Defendant Kirf Moyal.
                            (Attorney Mark P. Meuser added to party Kfir Moyal(pty:dft))(Meuser, Mark) (Entered:
                            03/09/2021)
  03/09/2021             74 MINUTE ORDER IN CHAMBERS SCHEDULING CONFERENCE by Judge Consuelo
                            B. Marshall. Scheduling Conference set for 4/6/2021 at 10:00 AM before Judge Consuelo
                            B. Marshall. (ys) (Entered: 03/09/2021)
  03/09/2021             75 MINUTES OF TELEPHONIC HEARING RE PLAINTIFF'S APPLICATION FOR
                            DEFAULT JUDGMENT AS TO KFIR MOYAL 67 held before Judge Consuelo B.
                            Marshall: The case is called and counsel state their appearance. The Court and counsel
                            confer regarding the status of the case. Following discussions with the parties, the Court
                            advises counsel that the application is granted and a written order will issue. IT IS SO
                            ORDERED. Court Reporter: Maria Bustillos. (shb) (Entered: 03/10/2021)
  03/09/2021             77 AMENDED MINUTES, 75 TELEPHONIC HEARING RE PLAINTIFF'S
                            APPLICATION FOR DEFAULTJUDGMENT AS TO KFIR MOYAL 67 held before
                            Judge Consuelo B. Marshall: The case is called and counsel state their appearance. The
                            Court and counsel confer regarding the status of the case. Following discussions with the
                            parties, the Court advises counsel that the application is granted and a written order will
                            issue. IT IS SO ORDERED. (shb) (Entered: 03/10/2021)
  03/10/2021             76 ORDER RE: PLAINTIFFS APPLICATION FOR DEFAULT JUDGMENT BY COURT
                            AGAINST DEFENDANT KFIR MOYAL 41 by Judge Consuelo B. Marshall: The Court
                            GRANTS Plaintiffs Application as to Defendant Kfir Moyal, and orders an amended
                            default judgment be entered against Defendants Kfir Moyal, Kfir Moyal, Kfir Moyal Art
                            Gallery Inc., and Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc., jointly and
                            severally, in the amount of $150,000 in statutory damages, $6,600 in attorneys fees, and
                            $1,191.08 in costs. IT IS SO ORDERED. See order for further details. (shb) (Entered:
                            03/10/2021)
  03/10/2021             78 AMENDED DEFAULT JUDGMENT BY COURT AS TO DEFENDANTS KFIR
                            MOYAL, KFIR MOYAL ARTGALLERY INC., AND KFIR MOYAL ART LLC FDBA
                            KFIR MOYAL ART GALLERY INC. by Judge Consuelo B. Marshall: Consistent with
                            the Courts Orders re: Plaintiffs Application for Default Judgment By Court (Dkt. Nos. 57,
                            76), default judgment is entered in favor of Plaintiff and against Defendants Kfir Moyal,
                            Kfir Moyal Art Gallery Inc., and Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc.,
                            jointly and severally, in the amount of $150,000 in statutory damages, $6,600 in attorneys
                            fees, and $1,191.08 in costs. (shb) (Entered: 03/10/2021)
  03/11/2021             79 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Notice
                            of Appearance or Withdrawal of Counsel (G-123), 73 . The following error(s) was/were
                            found: Incorrect event selected. Correct event to be used is: Request for Substitution of
                            Attorney. In response to this notice, the Court may: (1) order an amended or correct
                            document to be filed; (2) order the document stricken; or (3) take other action as the
                            Court deems appropriate. You need not take any action in response to this notice unless
                            and until the Court directs you to do so. (ak) (Entered: 03/11/2021)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                              10/14
      Case 2:20-cv-01374-CBM-MAA Document
9/3/2021                                          104-8
                                             CM/ECF           Filed
                                                    - California      09/21/21
                                                                 Central District Page 15 of 18 Page ID
                                                 #:827
  03/25/2021    80 NOTICE OF MOTION AND MOTION to Withdraw ATTORNEY OF RECORD filed
                    by DEFENDANT Nausicaa Rampony. Motion set for hearing on 5/4/2021 at 10:00 AM
                    before Judge Consuelo B. Marshall. (Attachments: # 1 Declaration DEC OF ML, # 2
                    Memorandum MPA, # 3 Proposed Order PROPOSED ORDER, # 4 REQUEST FOR
                    APPROVAL) (Lu, Mary) (Entered: 03/25/2021)
  03/30/2021             81 JOINT REPORT Rule 26(f) Discovery Plan ; estimated length of trial 3-5, filed by
                            Plaintiff Douglas Kirkland.. (Grossbardt, Jonah) (Entered: 03/30/2021)
  04/05/2021             82 MINUTE IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES by Judge
                            Consuelo B. Marshall: Counsel are hereby notified that the above matter is set on the
                            Court's calendar for a Telephonic hearing re scheduling conference on APRIL 6, 2021 at
                            10:00 a.m. Counsel should use a land line and handset from a quiet location, no speaker
                            phone. Wait on the line until your case is called, while you are waiting, please mute your
                            phone as the Court can hear all the noise in the background. The call in number will be
                            given to the parties one day before the hearing. IT IS SO ORDERED. See order for
                            further details. (shb) (Entered: 04/05/2021)
  04/05/2021             83 MINUTE ORDER IN CHAMBERS - OFF THE RECORD by Judge Consuelo B.
                            Marshall: The Scheduling Conference, currently set for April 6, 2021, is hereby taken off
                            calendar. The Court will set the following dates: Initial disclosures shall be completed by
                            April 23, 2021. ADR-1 Form shall be filed on or before April 23, 2021. Motions to
                            amend no later than May 25, 2021. Expert discovery shall be completed on or before
                            October 1, 2021. Initial Expert disclosure due no later than October 15, 2021. Rebuttal
                            expert disclosure completion due no later than November 15, 2021. Expert discovery
                            shall be completed on or before November 30, 2021. Settlement conference shall be held
                            on or before December 15, 2021. Motions shall be set for oral argument on or before
                            January 25, 2022 at 10:00 a.m. Pre Trial Conference is set on March 29, 2021 at 2:30
                            p.m. Jury Trial is set on April 26, 2022 at 10:00 a.m.(est. 4-5 days). (shb) (Entered:
                            04/05/2021)
  04/05/2021             86 AMENDED MINUTE IN CHAMBERS - OFF THE RECORD by Judge Consuelo B.
                            Marshall: The Scheduling Conference, currently set for April 6, 2021, is hereby taken off
                            calendar. The Court will set the following dates: Initial disclosures shall be completed by
                            April 23, 2021. ADR-1 Form shall be filed on or before April 23, 2021. Motions to
                            amend no later than May 25, 2021. Fact discovery shall be completed on or before
                            October 1, 2021. Initial Expert disclosure due no later than October 15, 2021. Rebuttal
                            expert disclosure completion due no later than November 15, 2021. Expert discovery
                            shall be completed on or before November 30, 2021. Settlement conference shall be held
                            on or before December 15, 2021. Motions shall be set for oral argument on or before
                            January 25, 2022 at 10:00 a.m. Pre Trial Conference is set on March 29, 2022 at 2:30
                            p.m.Jury Trial is set on April 26, 2022 at 10:00 a.m.(est. 4-5 days). (shb) (Entered:
                            04/23/2021)
  04/23/2021             84 REQUEST for ADR Procedure No. 1 filed. Parties request to Appear Before Maria A.
                            Audero for settlement proceedings. Filed by Plaintiff Douglas Kirkland.(Grossbardt,
                            Jonah) (Entered: 04/23/2021)
  04/23/2021             85 INITIAL DISCLOSURE of DISCLOSURE filed by Defendant Nausicaa Rampony
                            (Lookofsky, Lauren) (Entered: 04/23/2021)
  04/23/2021             87 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE:
                            Request for ADR Procedure No. 1 - (ADR-1) 84 . The following error(s) was/were
                            found: Proposed Document was not submitted as separate attachment. In response to this
                            notice, the Court may: (1) order an amended or correct document to be filed; (2) order the
                            document stricken; or (3) take other action as the Court deems appropriate. You need not
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                              11/14
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document      CM/ECF104-8       Filed
                                                            - California      09/21/21
                                                                         Central District Page 16 of 18 Page ID
                                                        #:828
                         take any action in response to this notice unless and until the Court directs you to do so.
                         (shb) (Entered: 04/23/2021)
  04/26/2021             88 ORDER/REFERRAL to ADR Procedure No 1 by Judge Consuelo B. Marshall. Case
                            ordered to Magistrate Judge Maria A. Audero for Settlement Conference. (shb) (Entered:
                            04/26/2021)
  04/26/2021             89 MINUTE IN CHAMBERS- ORDER RE: MOTION FOR LEAVE OF COURT TO
                            WITHDRAW AS COUNSEL OF RECORD FOR DEFENDANTS by Judge Consuelo B.
                            Marshall: The matter before the Court is the Motion for Leave of Court to Withdraw as
                            Counsel of Record For Defendants Nausicaa Rampony & The Cool Heart LLC filed by
                            Ma1y Lu ("Lu") and Patsy Barron Martiinez ("Ma1iinez") of Kermisch & Paletz LLP
                            (the "Motion"), noticed for hearing on May 4, 2021 at 10:00 a.m. (Dkt. No. 80.) Lu,
                            Martiinez, and a representative for Defendant Nausicaa Rampony and the Cool Heart
                            shall each appear at the May 4, 2021 hearing on the Motion. IT IS SO ORDERED. See
                            order for details. (shb) Modified on 4/26/2021 (shb). (Entered: 04/26/2021)
  05/03/2021             90 MINUTE IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES by Judge
                            Consuelo B. Marshall: Counsel are hereby notified that the above matter is set on the
                            Court's calendar for a Telephonic hearing re Defendant's motion to withdraw attorney of
                            record 80 on May 4, 2021 at 10:00 a.m. Counsel should use a land line and handset from
                            a quiet location, no speaker phone. Wait on the lineuntil your case is called, while you are
                            waiting, please mute your phone as the Court can hear all the noise in the background.
                            The call in number will be given to the parties one day before the hearing. IT IS SO
                            ORDERED. See order for further details. (shb) (Entered: 05/04/2021)
  05/04/2021             91 MINUTES OF TELEPHONIC HEARING RE DEFENDANT'S MOTION TO
                            WITHDRAW ATTORNEY OF RECORD 80 held before Judge Consuelo B. Marshall:
                            The Court, defendant and counsel confer regarding the status of the case. Defendant
                            Rampony is aware that the company Kool Hart, must be represented by counsel and
                            Defendant Rampony aware that she may represent herself in Pro Per, if she so wishes.
                            Following discussions with the parties, the Court advises counsel that the motion will be
                            continued to June 8, 2021 at 10:00 a.m. in an attempt to settle the case. The parties shall
                            consider substitution of counsel if necessary. IT IS SO ORDERED. Court Reporter: Sheri
                            Kleeger. (shb) (Entered: 05/04/2021)
  06/03/2021             92 MINUTE IN CHAMBERS - NOTICE TO ALL PARTIES OF COURT ORDER by Judge
                            Consuelo B. Marshall: On the Courts own motion, the defendants motion to withdraw
                            attorney of record 80 , currently scheduled for June 8, 2021, are hereby ordered continued
                            to JUNE 15, 2021 at 10:00 a.m. IT IS SO ORDERED. (shb) (Entered: 06/03/2021)
  06/11/2021             93 MINUTE IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES by Judge
                            Consuelo B. Marshall: Counsel are hereby notified that the above matter is set on the
                            Court's calendar for a Telephonic hearing re Defendant's motion to withdraw attorney of
                            record 80 on JUNE 15, 2021 at 10:00 a.m. Counsel should use a land line and handset
                            from a quiet location, no speaker phone. Wait on the lineuntil your case is called, while
                            you are waiting, please mute your phone as the Court can hear all the noise in the
                            background. The call in number will be given to the patties one day before the hearing. IT
                            IS SO ORDERED. See order for details. (shb) (Entered: 06/14/2021)
  06/15/2021             94 REQUEST TO SUBSTITUTE ATTORNEY MAURICE DAVID PESSAH in place of
                            attorney MARY LU/PATSY BARRON MARTINEZ filed by DEFENDANT Nausicaa
                            Rampony. (Lookofsky, Lauren) (Entered: 06/15/2021)
  06/15/2021             95 NOTICE OF LODGING filed re REQUEST TO SUBSTITUTE ATTORNEY
                            MAURICE DAVID PESSAH in place of attorney MARY LU/PATSY BARRON
                            MARTINEZ 94 (Lookofsky, Lauren) (Entered: 06/15/2021)
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                              12/14
      Case 2:20-cv-01374-CBM-MAA Document
9/3/2021                                           104-8
                                              CM/ECF           Filed
                                                     - California      09/21/21
                                                                  Central District Page 17 of 18 Page ID
  06/15/2021                                      #:829
                96 NOTICE of Change of Attorney Business or Contact Information: for attorney Maurice
                    David Pessah counsel for Defendants Nausicaa Rampony, The Cool Heart, LLC.
                    Changing Firm Name to Pessah Law Group, P.C.. Changing email to
                    maurice@pessahgroup.com. Filed by Defendants Nausicaa Rampony, The Cool Heart,
                    LLC. (Attachments: # 1 Proposed Order ON REQUEST FOR APPROVAL OF
                    SUBSTITUTION OR WITHDRAWAL OF ATTORNEY FOR THE COOL HEART,
                    LLC)(Attorney Maurice David Pessah added to party Nausicaa Rampony(pty:dft),
                    Attorney Maurice David Pessah added to party The Cool Heart, LLC(pty:dft))(Pessah,
                    Maurice) (Entered: 06/15/2021)
  06/15/2021             98 MINUTES OF TELEPHONIC HEARING RE DEFENDANT'S MOTION TO
                            WITHDRAWN, held before Judge Consuelo B. Marshall: The case is called and counsel
                            state their appearance. The Com-t and counsel confer. Matthew Rollin, is present via
                            telephone and will be substituting in for defendants Nausicaa Rampony and The Cool
                            Heart, LLC. Following discussions with the pa1ties, the Court will accept the defendants
                            withdrawal of his motion on the record in light of the motion to substitute 94 . The
                            motion is now withdrawn 80 . Defense counsel Ms. Martinez will file a declaration under
                            seal identifying what has been turned over tothe new counsel for defendants Nausicaa
                            Rampony and The Cool Heart, LLC, by no later than June 18, 2021. IT IS SO
                            ORDERED. Court Reporter: Maria Bustillos. (shb) (Entered: 06/16/2021)
  06/16/2021             97 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Notice
                            of Change of Attorney Business or Contact Information (G-06),, 96 . The following
                            error(s) was/were found: Incorrect document is attached to the docket entry. In response
                            to this notice, the Court may: (1) order an amended or correct document to be filed; (2)
                            order the document stricken; or (3) take other action as the Court deems appropriate. You
                            need not take any action in response to this notice unless and until the Court directs you
                            to do so. (ak) (Entered: 06/16/2021)
  06/16/2021             99 ORDER by Judge Consuelo B. Marshall: GRANTING 94 Request of Defendant The
                            Cool Heart, LLC to Substitute Attorney Maurice D. Pessah in place and instead of Patsy
                            Y Barron Martinez and Mary Lu. Added attorney Maurice David Pessah for The Cool
                            Heart, LLC. Attorney Patsy Y Barron Martinez and Mary Lu terminated (shb) (Entered:
                            06/16/2021)
  06/18/2021           100 NOTICE of Manual Filing filed by Defendant Nausicaa Rampony of DEC. OF PATSY
                           BARRON MARTINEZ. (Lookofsky, Lauren) (Entered: 06/18/2021)
  06/21/2021           101 STIPULATION to Extend Discovery Cut-Off Date to JULY 13, 2021 filed by
                           DEFENDANT Nausicaa Rampony.(Lookofsky, Lauren) (Entered: 06/21/2021)
  06/21/2021           102 SEALED - DECLARATION OF PATSY BARRON MARTINEZ RE: DOCUMENTS
                           TRANSFERRED TO DEFENDANTS, NAUSICAA RAMPONY AND THE COOL
                           HEART, LLC'S NEW COUNSEL, PESSAH LAW GROUP (bm) (Entered: 06/22/2021)
  06/24/2021           103 ORDER by Judge Consuelo B. Marshall, re Stipulation to Extend Discovery Cut-Off
                           Date 101 . The Stipulation is hereby GRANTED. Defendant's Nausican Rampony and
                           The Cool Heart, LLC responses to Plaintiff's First Set of Discovery Request, shall be
                           extended to July 13, 2021. (et) (Entered: 06/24/2021)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               09/03/2021 17:24:55
                                   PACER          Jgrossbardt Client
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                             13/14
9/3/2021   Case 2:20-cv-01374-CBM-MAA Document
                                           CM/ECF104-8       Filed
                                                   - California      09/21/21
                                                                Central District Page 18 of 18 Page ID
                            Login:        Code: #:830
                                                  Docket        Search      2:20-cv-01374-CBM-MAA End
                                   Description:
                                                  Report        Criteria:   date: 9/3/2021
                                   Billable
                                                  12            Cost:       1.20
                                   Pages:




https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?193508066908649-L_1_0-1                                  14/14
